Citation Nr: 1727040	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 14-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 1943 to May 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Chicago, Illinois, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. In July 2007, VA denied service connection for bilateral hearing loss. The Veteran was informed in writing of the adverse determination and his appellate rights in July 2007. He did not submit a notice of disagreement (NOD) with the decision.

2. The July 2007 rating decision is final.

3. Evidence associated with the claims file since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. Bilateral hearing loss originated during active service.

5. Tinnitus originated during active service.


CONCLUSION OF LAW

1. The July 2007 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In July 2007, the RO denied service connection for hearing loss because the evidence indicated that the Veteran's hearing loss was caused by his post-service occupations as a machinist and construction supervisor. The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007. He did not submit an NOD. 

The evidence received prior to the July 2007 rating decision reflects that the Veteran was a machinist in the U.S. Navy, worked in a boiler room, and had bilateral sensorineural hearing loss according to his May 2007 VA examination.

New and material evidence pertaining to the issue of service connection bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice of the July 2007 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since July 2007 includes a VA examination, private medical examination, hearing testimony, and statements from the Veteran and his wife. The record now includes a private medical examination supporting the Veteran's claim as well as multiple statements from the Veteran and his wife regarding his hearing loss following service. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system including sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

A. Hearing Loss

The Veteran has been diagnosed with bilateral hearing loss in multiple audiological evaluations including May 2007, July 2014, and April 2017. A 1946 military personnel record indicates the Veteran's military occupation specialty (MOS) was a motor machinist's mate, second class and numerous lay statements confirm exposure to boiler room and diesel engine noise during service. 
In the Veteran's July 1943 examination for service entrance his hearing was noted to be 15/15 in both ears. In his May 1946 report of physical examination for service separation the Veteran's hearing was recorded as 15/15 in both ears, according to a whispered voice test. 

In May 2007, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
70
LEFT
40
50
60
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had sloping moderate to severe sensorineural bilateral sensorineural hearing loss. The examiner reported functional impairment which resulted in difficulty hearing in crowds and in church. The examiner noted the Veteran's post-service occupations as a machinist for 10 years, and a construction supervisor. The examiner concluded that the Veteran's hearing loss was the result of his occupational and recreational noise exposure and not related to service.

In July 2014, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
70
LEFT
40
40
65
65
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 60 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss in both ears. The examiner noted functional impairment which resulted in difficulty hearing during normal conversation and inability to go to the theatre. The Veteran reported that he and his wife noticed hearing loss in 1946. The examiner noted the Veteran's induction and separation examinations contain only whisper testing, which is known to be unreliable, and no audiogram testing, making it impossible to determine if a threshold shift occurred in service. The examiner indicated the Veteran's MOS, motor machinist, is highly probable for in-service noise exposure but also noted post service noise exposure as a construction worker. The Veteran also had recreational noise exposure, including electric saws and routers. The examiner concluded that an opinion as to the etiology of the Veteran's hearing loss could not be provided without resorting to speculation. 

In April 2017, the Veteran had a private medical examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
70
75
LEFT
55
60
70
70
75

Speech audiometry revealed speech recognition ability of 26 percent in the right ear and 28 percent in the left ear. Based on these results, the clinician concluded the Veteran had moderate sloping to profound bilateral sensorineural hearing loss. The clinician noted functional impairment which affects his daily life. The clinician reported the Veteran's wife began noticing hearing loss during service. The clinician noted that the inadequacy of the whisper test and the lack of audiometric examinations at induction and separation make it impossible to confidently state that military service caused the Veteran's hearing loss. However, the clinician stated that documented sound levels of a naval boiler room would be sufficient to cause hearing impairment.

In a December 2013 lay statement, the Veteran's wife indicated that several months after their marriage in September 1946 she began to notice her husband had difficulty hearing her speak, hearing the radio, emergency vehicle sirens, and phone messages. 
In a December 2013 lay statement, the Veteran reported operating heavy construction equipment with large diesel engines in service and noticing that sailors had to get closer to him in order to have a conversation. The Veteran noted that after five months aboard the U.S.S. Barnwell in the machine shop his shipmates had to repeat instructions and information so that he could understand them. 

In a September 2014 statement the Veteran stated that the whispered live voice test does not accurately evaluate hearing ability and without induction and separation audiological examinations it is not possible to determine if a threshold shift occurred in service. The Veteran also stated that his MOS had a high probability of noise exposure. The Veteran indicated that both he and his wife have attested to his hearing loss. 

In his April 2017 hearing testimony the Veteran reported that he was exposed to loud noises in service from engines in his work as a machinist aboard ships. He also stated that he had to climb several flights of stairs before the sound of the boiler room could no longer be heard and sound reverberated in his ears after being out of the boiler room for 30 minutes. During the April 2017 hearing the Veteran's wife also testified that her husband had no trouble hearing when they met in 1941 but developed hearing loss during his service. The Veteran's wife noted he would talk loudly and often required her to repeat other's remarks during conversations when he was home on leave. 

The Veteran contends that his hearing loss began during active service. The competent evidence as to the etiology of his hearing loss is in conflict. The May 2007 VA medical opinion states that the Veteran's hearing loss likely began after service separation. The July 2014 VA examiner stated an opinion is not possible without resorting to speculation. The Veteran and his wife have explained that hearing loss began during active service. The April 2017 private audiological examination has confirmed that the in-service noise exposure described by the Veteran and confirmed by his service specialty, would be sufficient to cause acoustic trauma which can lead to hearing impairment. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for hearing loss and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran had complaints of tinnitus in audiological evaluations including May 2007, and July 2014, and his hearing trouble is documented in lay statements. A 1946 military personnel record indicates the Veteran's military occupation specialty (MOS) was a motor machinist's mate, second class and numerous lay statements confirm exposure to boiler room and diesel engine noise during service. 

In May 2007, the Veteran was afforded a VA audiological examination. The Veteran reported that tinnitus was constantly present in both ears for the preceding ten years.

In July 2014, the Veteran was afforded a VA audiological examination. The Veteran reported intermittent, bilateral tinnitus that sounds like clicking with an onset eight to ten years preceding the examination. The examiner declined to provide an etiology of the Veteran's tinnitus without resorting to speculation since no audiograms from the Veteran's service are present. The examiner noted occupational and recreational noise exposure could serve as intervening causes of the Veteran's existing tinnitus.

In his April 2017 hearing testimony the Veteran reported that he was exposed to loud noises from engines in his work as a machinist aboard ships. He also stated that he had to climb several flights of stairs before the sound of the boiler room could no longer be heard and sound reverberated in his ears after being out of the boiler room for 30 minutes.

The Veteran has explained that tinnitus began during active service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence for the claim, without competing evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


